DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/20/2021. Claims 1-20 are pending the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen (US 20060061553 A1) in view of Clark et al. (US 20120214436 A1, hereinafter Clark).  

As to independent claim 1, Korhonen teaches a digital device comprising: one or more processors (electronic device 12 including a “processor” paragraph 0019); and

receiving a first selection of at least one button of a plurality of buttons of a user interface (“the user 10 presses an appropriate key (e.g., providing the user command signal 22 to the key #1 of the N keys 14-1, 14-2, .  . . and 14-N of the user interface module 14) only half-way with an intent to communicate the predetermined message/command to said electronic device 10.” paragraph 0037);
determining a type of the first selection based on one or more button selection characteristics (“In a next step 42, the user interface module 14 generates and provides to the actuation controller 16 the half-way key actuating signal 24-1, 24-2, .  . . or 24-N in response to the user command signal 22.” Paragraph 0037, “the pressing half-way may be implemented as the long click and the pressing full-way may be implemented as the short click.” Paragraph 0010);
determining a first command based at least in part on the type of the first selection (i.e. “long click”); wherein the first command is to provide an audible indication if the type of the first selection is a long press (“In a next step 44, the actuation controller 16 generates and provides to the half-way feedback block 18 a half-way key signal 26 containing the identity of the one key pressed half-way in response to the half-way key actuating signal 24-1h, 24-2h, .  . . or 24-Nh..” paragraph 0038);

receiving a second selection of the at least one button, wherein the second selection of the at least one button is subsequent to the first selection, wherein the second selection of the at least one button is a single short press, and wherein the single short press actuates a command to actuate the at least one button (“the user 10 determines that the half-way pressed key is the intended key, in a next step 50, the user 10 presses that key full-way to communicate a predetermined message/command to said electronic device 10 (e.g., to an appropriate application)” paragraph 0039-41, “the pressing half-way may be implemented as the long click and the pressing full-way may be implemented as the short click.” Paragraph 0010).
Korhonen teaches providing different types of feedback signal to the user when the at least one button has been pressed full-way/half-way or long click/short click  (paragraph 0028-0029, e.g. speech feedback, non-speech feedback, audio feedback, tactile feedback). Korhonen explicitly teaches using a double-phase key approach to minimize pressing-key errors (paragraph 0012). However, Korhnen does not appear to expressly teach wherein the audible indication provides an audible tone indicating that the at least one button has been pressed long enough to be rendered a long press.
three second--push on the HELP button will allow the subscriber in an emergency situation to dial 911 or equivalent.  When this button is pushed a voice announcement will come "You are now dialing 911" a beep signal will follow.” Paragraph 0008).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korhonen to comprise wherein the audible indication provides an audible tone indicating that the at least one button has been pressed long enough to be rendered a long press. One would have been motivated to make such a combination to provide an appropriate and timely feedback to help a user maintain a sense of control over the device functions. 

As to dependent claim 2, Korhonen teaches the digital device of claim 1, Korhonen further teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
receiving the second selection of the at least one button, wherein the second selection of the at least one button is subsequent to the first selection (“the user 10 determines that the half-way pressed key is the intended key, in a next step 50, the user 10 presses that key full-way to communicate a predetermined message/command to said electronic device 10 (e.g., to an appropriate application)” paragraph 0039-41, “the pressing half-way may be implemented as the long click and the pressing full-way may be implemented as the short click.” Paragraph 0010);
short click.” Paragraph 0010);
determining a second command based at least in part on the type of the second selection; and executing the second command, wherein the second command is different from the first command, and wherein the executing of the first command and the executing of the second command are performed substantially simultaneously or in a predetermined order (“the user 10 determines that the half-way pressed key is the intended key, in a next step 50, the user 10 presses that key full-way to communicate a predetermined message/command to said electronic device 10 (e.g., to an appropriate application)” paragraph 0039-41).

As to dependent claim 4, Korhonen teaches the digital device of claim 1, Korhonen further teaches wherein the at least one button is a touch-screen button (“generating a half-way key actuating signal by the user interface module” paragraph 0006).

As to dependent claim 5, Korhonen teaches the digital device of claim 1, Korhonen further teaches wherein the one or more button selection characteristics comprise one or more of a quantity interface (“the user 10 presses an appropriate key (e.g., providing the user command signal 22 to the key #1 of the N keys 14-1, 14-2, .  . . and 14-N of the user interface module 14) only half-way with an intent to communicate the predetermined message/command to said electronic device 10.” paragraph 0037, 

As to dependent claim 10, Korhonen teaches the computer-readable storage medium of claim 8, Korhonen does not appear to expressly teach wherein the at least one button is a physical button.
Clark teaches wherein the at least one button is a physical button (physical buttons 240,244 for receiving user inputs).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korhonen to comprise wherein the at least one button is a physical button. One would have been motivated to make such a combination to provide the user with a greater level of feedback when all types of button or buttons are activated. 

As to dependent claim 17, Korhonen teaches the method of claim 15, Korhonen does not appear to expressly teach wherein the at least one button is a physical button.
Clark teaches wherein the at least one button is a physical button (physical buttons 240,244 for receiving user inputs).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korhonen to comprise wherein the at least one button is a physical button. One would 

Claims 8-9 and 11-12 reflect a non-transitory computer-readable storage medium embodying the limitations of claims 1-2, 4-5, therefore the claims are rejected under similar rationale.

Claim 15-16, 18-19 reflect a computer-implemented method embodying the limitations of claims 1-2, 4-5, therefore the claims are rejected under similar rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korhonen (US 20060061553 A1) in view of Clark et al. (US 20120214436 A1, hereinafter Clark), and Mckiel, Jr.  (US 9507561 B2).

As to dependent claim 3, Korhonen teaches the digital device of claim 1, Korhonen does not appear to expressly teach wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
providing a description of a functionality of the at least one button based on a second instance that the at least one button is pressed 
Mickiel teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
providing a description of a functionality of the at least one button based on a second instance that the at least one button is pressed (“an audible announcement will 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korhonen to comprise providing a description of a functionality of the at least one button based on a second instance that the at least one button is pressed. One would have been motivated to make such a combination to provide an improved accessibility of touchscreen interface to blind or low-vision users.  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen (US 20060061553 A1) in view of Clark et al. (US 20120214436 A1, hereinafter Clark) and Sugiyama (US 20180225070 A1).

As to dependent claim 6, Korhonen teaches the digital device of claim 1, Korhonen does not appear to expressly teach wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising indicating a status of a device in response to the at least one button being selected.
Sugiyama teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising indicating a status of a device in response to the at least one button being selected (“when a user performs a press operation of the selection button 10B1 for the original editing mode, for example as shown in FIG. 3B, a display of the displaying unit 10B is changed to a screen for the original editing mode.” Paragraph 0074).


	Claim 13 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 6, therefore the claim is rejected under similar rationale.
Claim 20 reflects a computer-implemented method embodying the limitations of claim 6, therefore the claim is rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen (US 20060061553 A1) in view of Clark et al. (US 20120214436 A1, hereinafter Clark), and Lee et al. (US 20130287217 A1, hereinafter Lee).

As to dependent claim 7, Korhonen teaches the digital device of claim 1, Korhonen does not appear to expressly teach wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising performing noise cancellation during a recording by a device.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital device of Korhonen to comprise wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising performing noise cancellation during a recording by a device. One would have been motivated to make such a combination to prevent unwanted sounds in the recording.

Claim 14 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 7, therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s remaining prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171